Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 1 of 17 Page ID #:150


       Adam I. Gafni, Cal. Bar No. 230045
   1   Jamie Fountain, Cal. Bar No. 316567
       GAFNI & LEVIN LLP
   2   12121 Wilshire Blvd., Suite 805
       Los Angeles, California 90025
   3   Tel: (424) 744-8344
       Fax: (424) 488-1344
   4   E-mail: adam@gafnilaw.com
       Email: jamie@gafnilaw.com
   5
       Attorneys for Plaintiff George Tenney
   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                 WESTERN DIVISION
  11
        GEORGE TENNEY,                             Case No.: 2:20-cv-7579-JFW(PDx)
  12
                      Plaintiff,
  13                                               Presiding Judge: Hon. John F. Walter
                          v.                       Magistrate Judge: Hon. Patricia
  14                                               Donahue
        MS ELECTRICAL DISTRIBUTION,
  15    INC. dba BEES LIGHTING, a
        California Corporation; and DOES 1-
  16    10, inclusive                              STIPULATED PROTECTIVE
  17                 Defendants.                   ORDER
  18

  19

  20

  21
       1.    A. PURPOSES AND LIMITATIONS
  22
             Discovery in this action is likely to involve production of confidential,
  23
       proprietary, or private information for which special protection from public
  24
       disclosure and from use for any purpose other than prosecuting this litigation may
  25
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  26
       enter the following Stipulated Protective Order. The parties acknowledge that this
  27

  28

                                                  1
                                     Stipulated Protective Order
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 2 of 17 Page ID #:151



   1   Order does not confer blanket protections on all disclosures or responses to
   2   discovery and that the protection it affords from public disclosure and use extends
   3   only to the limited information or items that are entitled to confidential treatment
   4   under the applicable legal principles. The parties further acknowledge, as set forth
   5   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   6   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   7   procedures that must be followed and the standards that will be applied when a
   8   party seeks permission from the court to file material under seal.
   9          B. GOOD CAUSE STATEMENT
  10         This action is likely to involve trade secrets, customer, list, pricing lists,
  11   licensing fees, and other valuable research, development, commercial, financial,
  12   technical and/or proprietary information for which special protection from public
  13   disclosure and from use for any purpose other than prosecution of this action is
  14   warranted. Such confidential and proprietary materials and information consist
  15   of, among other things, licensing agreements, customer pricing data, delivery
  16   documents, photographic works, invoices, litigation documents, confidential
  17   business or financial information, information regarding confidential business
  18   practices, or other confidential research, development, or commercial information
  19   (including information implicating privacy rights of third parties), information
  20   otherwise generally unavailable to the public, or which may be privileged or
  21   otherwise protected from disclosure under state or federal statutes, court rules, case
  22   decisions, or common law. Accordingly, to expedite the flow of information, to
  23   facilitate the prompt resolution of disputes over confidentiality of discovery
  24   materials, to adequately protect information the parties are entitled to keep
  25   confidential, to ensure that the parties are permitted reasonable necessary uses of
  26   such material in preparation for and in the conduct of trial, to address their handling
  27   at the end of the litigation, and serve the ends of justice, a protective order for such
  28                                            2
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 3 of 17 Page ID #:152



   1   information is justified in this matter. It is the intent of the parties that information
   2   will not be designated as confidential for tactical reasons and that nothing be so
   3   designated without a good faith belief that it has been maintained in a confidential,
   4   non-public manner, and there is good cause why it should not be part of the public
   5   record of this case.
   6   2.    DEFINITIONS
   7         2.1 Action: this pending federal law suit styled George Tenney v. MS
   8         Electrical Distribution, Inc. dba Bees Lighting., 2:20-cv-7579-JFW-PDx.
   9         2.2 Challenging Party: a Party or Non-Party that challenges the designation
  10         of information or items under this Order.
  11         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
  12         how it is generated, stored or maintained) or tangible things that qualify for
  13         protection under Federal Rule of Civil Procedure 26(c), and as specified
  14         above in the Good Cause Statement.
  15         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  16         support staff).
  17         2.5 Designating Party: a Party or Non-Party that designates information or
  18         items that it produces in disclosures or in responses to discovery as
  19         “CONFIDENTIAL.”
  20         2.6 Disclosure or Discovery Material: all items or information, regardless of
  21         the medium or manner in which it is generated, stored, or maintained
  22         (including, among other things, testimony, transcripts, and tangible things),
  23         that are produced or generated in disclosures or responses to discovery in this
  24         matter.
  25         2.7 Expert: a person with specialized knowledge or experience in a matter
  26         pertinent to the litigation who has been retained by a Party or its counsel to
  27         serve as an expert witness or as a consultant in this Action.
  28                                             3
                                          PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 4 of 17 Page ID #:153



   1         2.8 House Counsel: attorneys who are employees of a party to this Action.
   2         House Counsel does not include Outside Counsel of Record or any other
   3         outside counsel.
   4         2.9 Non-Party: any natural person, partnership, corporation, association, or
   5         other legal entity not named as a Party to this action.
   6          2.10 Outside Counsel of Record: attorneys who are not employees of a
   7         party to this Action but are retained to represent or advise a party to this
   8         Action and have appeared in this Action on behalf of that party or are
   9         affiliated with a law firm which has appeared on behalf of that party, and
  10         includes support staff.
  11         2.11 Party: any party to this Action, including all of its officers, directors,
  12         employees, insurance carrier representatives, consultants, retained experts,
  13         and Outside Counsel of Record
  14         (and their support staffs).
  15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  16         Discovery Material in this Action.
  17         2.13 Professional Vendors: persons or entities that provide litigation
  18         support services (e.g., photocopying, videotaping, translating, preparing
  19         exhibits or demonstrations, and organizing, storing, or retrieving data in any
  20         form or medium) and their employees and subcontractors.
  21         2.14 Protected Material: any Disclosure or Discovery Material that is
  22         designated as “CONFIDENTIAL.”
  23         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  24         Material from a Producing Party.
  25   3.    SCOPE
  26         The protections conferred by this Stipulation and Order cover not only
  27   Protected Material (as defined above), but also (1) any information copied or
  28                                              4
                                           PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 5 of 17 Page ID #:154



   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   2   compilations of Protected Material; and (3) any testimony, conversations, or
   3   presentations by Parties or their Counsel that might reveal Protected Material.
   4         Any use of Protected Material at trial shall be governed by the orders of the
   5   trial judge. This Order does not govern the use of Protected Material at trial.
   6   4. DURATION
   7         Even after final disposition of this litigation, the confidentiality obligations
   8   imposed by this Order shall remain in effect until a Designating Party agrees
   9   otherwise in writing or a court order directs otherwise. Final disposition shall be
  10   deemed to be the later of the following: (1) dismissal of all claims and defenses in
  11   this Action, with or without prejudice; or (2) final judgment herein after the
  12   completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of
  13   this Action, including the time limits for filing any motions or applications for
  14   extension of time pursuant to applicable law.
  15   5. DESIGNATING PROTECTED MATERIAL
  16         5.1 Exercise of Restraint and Care in Designating Material for Protection.
  17   Each Party or Non-Party that designates information or items for protection under
  18   this Order must take care to limit any such designation to specific material that
  19   qualifies under the appropriate standards. The Designating Party must designate for
  20   protection only those parts of material, documents, items, or oral or written
  21   communications that qualify so that other portions of the material, documents,
  22   items, or communications for which protection is not warranted are not swept
  23   unjustifiably within the ambit of this Order.
  24         Mass, indiscriminate, or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper
  26   purpose (e.g., to unnecessarily encumber the case development process or to
  27   impose unnecessary expenses and burdens on other parties) may expose the
  28                                           5
                                        PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 6 of 17 Page ID #:155



   1   Designating Party to sanctions.
   2         If it comes to a Designating Party’s attention that information or items that it
   3   designated for protection do not qualify for protection, that Designating Party must
   4   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   5         5.2 Manner and Timing of Designations. Except as otherwise provided in this
   6         Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   7   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   8   under this Order must be clearly so designated before the material is disclosed or
   9   produced.
  10         Designation in conformity with this Order requires:
  11         (a) for information in documentary form (e.g., paper or electronic documents,
  12   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  13   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
  14   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
  15   material. If only a portion or portions of the material on a page qualifies for
  16   protection, the Producing Party also must clearly identify the protected portion(s)
  17   (e.g., by making appropriate markings in the margins).
  18         A Party or Non-Party that makes original documents available for inspection
  19   need not designate them for protection until after the inspecting Party has indicated
  20   which documents it would like copied and produced. During the inspection and
  21   before the designation, all of the material made available for inspection shall be
  22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  23   documents it wants copied and produced, the Producing Party must determine
  24   which documents, or portions thereof, qualify for protection under this Order. Then,
  25   before producing the specified documents, the Producing Party must affix the
  26   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  27   portion or portions of the material on a page qualifies for protection, the Producing
  28                                            6
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 7 of 17 Page ID #:156



   1   Party also must clearly identify the protected portion(s) (e.g., by making
   2   appropriate markings in the margins).
   3          (b) for testimony given in depositions that the Designating Party identify the
   4   Disclosure or Discovery Material on the record, before the close of the deposition
   5   all protected testimony.
   6         (c) for information produced in some form other than documentary and for
   7   any other tangible items, that the Producing Party affix in a prominent place on the
   8   exterior of the container or containers in which the information is stored the legend
   9   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  10   protection, the Producing Party, to the extent practicable, shall identify the
  11   protected portion(s).
  12         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  13   failure to designate qualified information or items does not, standing alone, waive
  14   the Designating Party’s right to secure protection under this Order for such
  15   material. Upon timely correction of a designation, the Receiving Party must make
  16   reasonable efforts to assure that the material is treated in accordance with the
  17   provisions of this Order.
  18   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  19         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  20   designation of confidentiality at any time that is consistent with the Court’s
  21   Scheduling Order.
  22         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  23   resolution process set forth under Local Rules 37.1 et, seq.
  24         6.3 The burden of persuasion in any such challenge proceeding shall be on
  25   the Designating Party. Frivolous challenges, and those made for an improper
  26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  27   parties) may expose the Challenging Party to sanctions. Unless the Designating
  28                                            7
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 8 of 17 Page ID #:157



   1   Party has waived or withdrawn the confidentiality designation, all parties shall
   2   continue to afford the material in question the level of protection to which it is
   3   entitled under the Producing Party’s designation until the Court rules on the
   4   challenge.
   5   7. ACCESS TO AND USE OF PROTECTED MATERIAL
   6         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   7   disclosed or produced by another Party or by a Non-Party in connection with this
   8   Action only for prosecuting, defending, or attempting to settle this Action. Such
   9   Protected Material may be disclosed only to the categories of persons and under the
  10   conditions described      in     this   Order.       When the      Action       has
  11   been terminated, a Receiving Party must comply with the provisions of section 13
  12   below (FINAL DISPOSITION).
  13         Protected Material must be stored and maintained by a Receiving Party at a
  14   location and in a secure manner that ensures that access is limited to the persons
  15   authorized under this Order.
  16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  17   otherwise ordered by the court or permitted in writing by the Designating Party, a
  18   Receiving Party may disclose any information or item designated
  19   “CONFIDENTIAL” only to:
  20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  21   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  22   to disclose the information for this Action;
  23         (b) the officers, directors, and employees (including House Counsel) of the
  24   Receiving Party to whom disclosure is reasonably necessary for this Action;
  25         (c) Experts (as defined in this Order) of the Receiving Party to whom
  26   disclosure is reasonably necessary for this Action and who have signed the
  27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  28                                            8
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 9 of 17 Page ID #:158



   1         (d) the court and its personnel;
   2         (e) court reporters and their staff;
   3         (f) professional jury or trial consultants, mock jurors, and Professional
   4   Vendors to whom disclosure is reasonably necessary for this Action and who have
   5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6         (g) the author or recipient of a document containing the information or a
   7   custodian or other person who otherwise possessed or knew the information;
   8         (h) during their depositions, witnesses, and attorneys for witnesses, in the
   9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  10   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  11   will not be permitted to keep any confidential information unless they sign the
  12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  13   agreed by the Designating Party or ordered by the court. Pages of transcribed
  14   deposition testimony or exhibits to depositions that reveal Protected Material may
  15   be separately bound by the court reporter and may not be disclosed to anyone
  16   except as permitted under this Stipulated Protective Order; and
  17          (i) any mediator or settlement officer, and their supporting personnel,
  18   mutually agreed upon by any of the parties engaged in settlement discussions.
  19   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  20   OTHER LITIGATION
  21         If a Party is served with a subpoena or a court order issued in other litigation
  22   that compels disclosure of any information or items designated in this Action as
  23   “CONFIDENTIAL,” that Party must:
  24         (a) promptly notify in writing the Designating Party. Such notification shall
  25   include a copy of the subpoena or court order;
  26         (b) promptly notify in writing the party who caused the subpoena or order to
  27   issue in the other litigation that some or all of the material covered by the subpoena
  28                                            9
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 10 of 17 Page ID #:159



   1   or order is subject to this Protective Order. Such notification shall include a copy of
   2   this Stipulated Protective Order; and
   3         (c) cooperate with respect to all reasonable procedures sought to be pursued
   4   by the Designating Party whose Protected Material may be affected. If the
   5   Designating Party timely seeks a protective order, the Party served with the
   6   subpoena or court order shall not produce any information designated in this action
   7   as “CONFIDENTIAL” before a determination by the court from which the
   8   subpoena or order issued, unless the Party has obtained the Designating Party’s
   9   permission. The Designating Party shall bear the burden and expense of seeking
  10   protection in that court of its confidential material and nothing in these provisions
  11   should be construed as authorizing or encouraging a Receiving Party in this Action
  12   to disobey a lawful directive from another court.
  13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  14   PRODUCED IN THIS LITIGATION
  15         (a) The terms of this Order are applicable to information produced by a Non-
  16   Party in this Action and designated as “CONFIDENTIAL.” Such information
  17   produced by Non-Parties in connection with this litigation is protected by the
  18   remedies and relief provided by this Order. Nothing in these provisions should be
  19   construed as prohibiting a Non-Party from seeking additional protections.
  20         (b) In the event that a Party is required, by a valid discovery request, to
  21   produce a Non-Party’s confidential information in its possession, and the Party is
  22   subject to an agreement with the Non-Party not to produce the Non-Party’s
  23   confidential information, then the Party shall:
  24         (1) promptly notify in writing the Requesting Party and the Non-Party that
  25   some or all of the information requested is subject to a confidentiality agreement
  26   with a Non-Party;
  27          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
  28                                           10
                                        PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 11 of 17 Page ID #:160



   1   Order in this Action, the relevant discovery request(s), and a reasonably specific
   2   description of the information requested; and
   3         (3) make the information requested available for inspection by the Non-
   4   Party, if requested.
   5          (c) If the Non-Party fails to seek a protective order from this court within 14
   6   days of receiving the notice and accompanying information, the Receiving Party
   7   may produce the Non-Party’s confidential information responsive to the discovery
   8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   9   not produce any information in its possession or control that is subject to the
  10   confidentiality agreement with the Non-Party before a determination by the court.
  11   Absent a court order to the contrary, the Non-Party shall bear the burden and
  12   expense of seeking protection in this court of its Protected Material. 26
  13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  15   Protected Material to any person or in any circumstance not authorized under this
  16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  17   writing the Designating Party of the unauthorized disclosures, (b) use its best
  18   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  19   person or persons to whom unauthorized disclosures were made of all the terms of
  20   this Order, and (d) request such person or persons to execute the “Acknowledgment
  21   and Agreement to Be Bound” that is attached hereto as Exhibit A.
  22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  23   PROTECTED MATERIAL
  24         When a Producing Party gives notice to Receiving Parties that certain
  25   inadvertently produced material is subject to a claim of privilege or other
  26   protection, the obligations of the Receiving Parties are those set forth in Federal
  27   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  28                                           11
                                        PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 12 of 17 Page ID #:161



   1   whatever procedure may be established in an e-discovery order that provides for
   2   production without prior privilege review. Pursuant to Federal Rule of Evidence
   3   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   4   of a communication or information covered by the attorney-client privilege or work
   5   product protection, the parties may incorporate their agreement in the stipulated
   6   protective order submitted to the court.
   7   12. MISCELLANEOUS
   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court in the future.
  10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  11   Protective Order no Party waives any right it otherwise would have to object to
  12   disclosing or producing any information or item on any ground not addressed in
  13   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  14   any ground to use in evidence of any of the material covered by this Protective
  15   Order.
  16         12.3 Filing Protected Material. A Party that seeks to file under seal any
  17   Protected Material must comply with Civil Local Rule 79-5. Protected Material
  18   may only be filed under seal pursuant to a court order authorizing the sealing of the
  19   specific Protected Material at issue. If a Party's request to file Protected Material
  20   under seal is denied by the court, then the Receiving Party may file the information
  21   in the public record unless otherwise instructed by the court.
  22   13. FINAL DISPOSITION
  23         After the final disposition of this Action, as defined in paragraph 4, within 60
  24   days of a written request by the Designating Party, each Receiving Party must
  25   return all Protected Material to the Producing Party or destroy such material. As
  26   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  27   compilations, summaries, and any other format reproducing or capturing any of the
  28                                            12
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 13 of 17 Page ID #:162



   1   Protected Material. Whether the Protected Material is returned or destroyed, the
   2   Receiving Party must submit a written certification to the Producing Party (and, if
   3   not the same person or entity, to the Designating Party) by the 60 day deadline that
   4   (1) identifies (by category, where appropriate) all the Protected Material that was
   5   returned or destroyed and (2)affirms that the Receiving Party has not retained any
   6   copies, abstracts, compilations, summaries or any other format reproducing or
   7   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   8   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   9   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
  10   and trial exhibits, expert reports, attorney work product, and consultant and expert
  11   work product, even if such materials contain Protected Material. Any such archival
  12   copies that contain or constitute Protected Material remain subject to this
  13   Protective Order as set forth in Section 4 (DURATION).
  14   14. Any violation of this Order may be punished by any and all appropriate
  15   measures including, without limitation, contempt proceedings and/or monetary
  16   sanctions.
  17

  18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  19

  20   DATED_November 17, 2020
  21

  22   /s/ Adam I. Gafni_________
  23   Attorneys for Plaintiff
  24   George Tenney
  25

  26

  27

  28                                            13
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 14 of 17 Page ID #:163



   1   DATED:__November 17, 2020
   2

   3   /s/ Keith Adams___________
   4   Attorneys for Defendant
   5   MS Electrical Distribution, Inc. dba Bees Lighting
   6

   7

   8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   9

  10   DATED: November 20, 2020
  11

  12

  13   ____________________________
  14   Honorable Patricia Donahue
  15   United States Magistrate Judge
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                           14
                                        PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 15 of 17 Page ID #:164



   1

   2                                            EXHIBIT A
   3                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   4

   5         I, _______________________________________ [print or type full name],
   6   of ___________________________________________ [print or type full address],
   7   declare under penalty of perjury that I have read in its entirety and understand the
   8   Stipulated Protective Order that was issued by the United States District Court for
   9   the Central District of California on [date] in the case of George Tenney v. MS
  10   Electrical Distribution, Inc., 2:20-cv-7579-JFW-PDx. I agree to comply with and to
  11   be bound by all the terms of this Stipulated Protective Order and I understand and
  12   acknowledge that failure to so comply could expose me to sanctions and
  13   punishment in the nature of contempt. I solemnly promise that I will not disclose in
  14   any manner any information or item that is subject to this Stipulated Protective
  15   Order to any person or entity except in strict compliance with the provisions of this
  16   Order. I further agree to submit to the jurisdiction of the United States District
  17   Court for the Central District of California for the purpose of enforcing the terms of
  18   this Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby
  20   appoint________________________________________[print or type full name]
  21   of _____________________________________________ [print or type full
  22   address and telephone number] as my California agent for service of process in
  23   connection with this action or any proceedings related to enforcement of this
  24   Stipulated Protective Order.
  25   //
  26   //
  27   //
  28                                            15
                                         PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 16 of 17 Page ID #:165



   1   Date: _________________________
   2   City and State where sworn and signed: ___________________________
   3

   4

   5   Printed name: _____________________
   6

   7   Signature: _________________________
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                       16
                                    PROTECTIVE ORDER
Case 2:20-cv-07579-JFW-PD Document 24 Filed 11/20/20 Page 17 of 17 Page ID #:166



   1                                     ATTESTATION
   2

   3         I attest that all other signatories listed, and on whose behalf the filing is

   4   submitted, concur in the filing’s content and have authorized the filing.
   5

   6   Dated: November 20, 2020                    GAFNI & LEVIN LLP
   7

   8                                               By: /s/ Adam I. Gafni
   9                                                 Attorneys for Plaintiff
                                                     George Tenney
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                            17
                                         PROTECTIVE ORDER
